1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15   Attorneys for Plaintiff

16                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
17   RICKY SPENDLOVE,                             Case No.: 2:19-cv-00677-RFB-EJY
18
                      Plaintiff,
19                                      STIPULATION OF DISMISSAL OF
     vs.
20                                      WELLS FARGO HOME MORTGAGE
     EQUIFAX INFORMATION SERVICES, LLC; WITH PREJUDICE
21
     TRANSUNION, LLC; and WELLS FARGO
22   HOME MORTGAGE,

23                  Defendants.
               PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
24

25
     the parties have stipulated to the dismissal of Defendant Wells Fargo Home Mortgage, from the

26   above captioned action, with prejudice.

27   //
28   STIPULATION OF DISMISSAL OF WELLS FARGO HOME MORTGAGE WITH PREJUDICE - 1
     4841-7009-0666
1    Each party will bear its own fees and costs.
2
               IT IS SO STIPULATED.
3              Dated October 21, 2019.

4     KNEPPER & CLARK LLC                             SNELL & WILMER LLP

5     /s/ Shaina R. Plaksin                           /s/ Jennifer L. McBee
6     Matthew I. Knepper, Esq.                        Kelly H. Dove, Esq.
      Nevada Bar No. 12796                            Nevada Bar No. 10569
7     Miles N. Clark, Esq.                            Jennifer L. McBee, Esq.
      Nevada Bar No. 13848                            Nevada Bar No. 9110
8     Shaina R. Plaksin, Esq.                         3883 Howard Hughes Parkway
9     Nevada Bar No. 13935                            Las Vegas, NV 89169
      Email: matthew.knepper@knepperclark.com         Email: kdove@swlaw.com
10    Email: miles.clark@knepperclark.com             Email: jmcbee@swlaw.com
      Email: shaina.plaksin@knepperclark.com
11                                                    Kiah D. Beverly-Graham, Esq.
12    HAINES & KRIEGER LLC                            Nevada Bar No. 11916
      David H. Krieger, Esq.                          50 West Liberty Street, Suite 510
13    Nevada Bar No. 9086                             Reno, Nevada 89501-1961
      Email: dkrieger@hainesandkrieger.com            Email: kbeverly@swlaw.com
14    Counsel for Plaintiff
15                                          Counsel for Defendant
                                            Wells Fargo Bank, N.A., sued as Wells Fargo
16                                          Home Mortgage
                       ORDER GRANTING STIPULATION OF DISMISSAL OF
17
                      WELLS FARGO HOME MORTGAGE WITH PREJUDICE
18

19

20   IT IS SO ORDERED.
                                                 _________________________________________
                                               ________________________________
21                                               UNITED STATES   DISTRICT COURT   JUDGE
                                               RICHARD    F. BOULWARE,     II
22                                             UNITED STATES DISTRICT JUDGE
                                                 DATED this ____ day of _________ 2019.
23                                              DATED this 28th day of October, 2019.
24

25

26

27

28   STIPULATION OF DISMISSAL OF WELLS FARGO HOME MORTGAGE WITH PREJUDICE - 2
     4841-7009-0666
